Third District Court of Appeal
                               State of Florida

                          Opinion filed May 5, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D19-1717
                      Lower Tribunal No. F18-24682
                          ________________


                         Lester A. Bohnenblust,
                                Appellant,

                                     vs.

                           The State of Florida,
                                Appellee.


      An Appeal from the Circuit Court for Miami-Dade County, Marisa
Tinkler Mendez, Judge.

      Law Offices of Terry P. Roberts, and Terry P. Roberts (Tallahassee);
Law Offices of Mark V. Murray, and Mark V. Murray (Tallahassee); Rawsi
Williams Law Group, and Rawsi Williams , for appellant.

    Ashley Moody, Attorney General, and Joanne Diez, Assistant Attorney
General, for appellee.

Before FERNANDEZ, LINDSEY, and BOKOR, JJ.

     PER CURIAM.

     Affirmed.